DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancellation of claims 12 and 14 in the amendments filed 10/7/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.

Allowable Subject Matter
Claims 1-11, 13 and 15-17 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art reference(s) is(are):

US 2015/0093533 A1 to Kin et al. teaches a pressure-sensitive adhesive (PSA) composition comprising a polymer (para 0012) formed via solution polymerization (para 0041) in ethyl acetate (i.e. an organic solvent, polymer dissolved in organic solvent) (para 0140-0141) and comprising an alkyl (meth)acrylate (acrylic polymer, current claim 4) such as, inter alia, butyl acrylate (alkyl (meth)acrylate having 4 carbon atoms, current claims 5 and 8) in an amount of 65 to 99 parts by weight (para 0026-0028) and 20 parts by weight or less of a carboxyl group-containing monomer (polar group-containing monomer, current claims 6-7) (para 0040).
Kim also teaches that the PSA composition comprises an ionic compound (i.e. ionic liquid) as an antistatic agent (para 0060) composed of a bis(fluorosulfonyl)imide anion (para 0063-0066) and, inter alia, N-ethyl-N,N-dimethyl-N-propylammonium (i.e. a nitrogen-containing onium cation, current claim 9), which said antistatic agent is present at 0.01 to 5 parts by weight relative to 100 parts by weight of the polymer (para 0068).  The Examiner notes that N-ethyl-N,N-dimethyl-N-propylammonium teaches the presently claimed (2-D) cation (current claim 10), wherein one of R12-R15 is a hydrocarbon group having 2 carbon atoms, two of the other of the R12-R15 is a hydrocarbon group having 1 carbon atom, the last of the R12-R15 is a hydrocarbon group having 3 carbon atoms, and the X is a nitrogen atom.  The Examiner also notes that N-ethyl-N,N-dimethyl-N-propylammonium has a molecular weight of 116 (current claim 11).

While there is no disclosure that the PSA compositions is “electrically peelable” as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the 
Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. electrically peelability, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art PSA, and further that the prior art structure which is an adhesive composition as presently claimed is capable of performing the recited purpose or intended use.
Also, the courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.
Therefore, given that the adhesive composition of Kim is identical to that presently claimed, it is reasonable to conclude the adhesive compositions of Kim would necessarily possess the presently claimed adhesion force under the presently claimed conditions.

Kim is silent to the presently recited conduction substrate comprising a substrate and a conduction layer.

WO 2008/150228 A1 to Sandberg et al. teaches a laminate structure comprising an electrochemically weakable adhesive (title, abstract), which said laminate structure comprising a first electrically conducting active surface (3) printed or laminated on a non-conducting surface (1) and a second electrically conducting active surface (4) printed or laminated on a non-conducting surface (2) with (1)/(3) and (2)/(4) bonded together via the electrochemically weakable adhesive (5).
The Examiner notes that either one of layers (1)/(3) and (2)/(4) teaches the presently claimed conduction substrate with non-conducting surfaces (1) and (2) teaching the presently recited substrate and electrically conducting surfaces (3) and (4) teaching the presently recited conductive layer.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/6/2021